Citation Nr: 1046779	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-14 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected lumbar spondylolisthesis with 
fusion of L5-SI prior to November 24, 2004, and in excess of 40 
percent since November 24, 2004.

2.  Entitlement to a disability evaluation in excess of 10 
percent for neurological deficit of the right lower extremity. 

3.  Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from both June 2005 and November 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran provided testimony at an August 2008 hearing before 
the decision review officer at the local RO.  A transcript of the 
proceeding is associated with the claims folders.  

The Board remanded the Veteran's appeal in April 2010.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In a January 2006 rating decision prior to the Board remand, the 
Appeals Management Center (AMC) increased the evaluation for the 
service-connected lumbar spondylolisthesis with fusion disability 
from 30 to 40 percent disabling effective November 24, 2004.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran 
will generally be presumed to be seeking the highest rating 
available, and it follows that a partial grant of an increased 
rating does not terminate an appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 24, 2004, the Veteran's service-connected 
lumbar spondylolisthesis with fusion of L5-SI disability is 
manifested by degenerative disc disease of the thoracolumbar 
spine and subjective and objective pain with normal forward 
flexion of the thoracolumbar spine limited to 90 degrees; there 
is no evidence of muscle spasm, guarding, abnormal gait, abnormal 
spinal contour, or ankylosis.

2.  Since November 24, 2004, the Veteran's service-connected 
lumbar spondylolisthesis with fusion of L5-SI disability is 
manifested by degenerative disc disease of the thoracolumbar 
spine and subjective and objective pain with forward flexion of 
the thoracolumbar spine limited to no less than 30, with no 
evidence of ankylosis or incapacitating episodes of at least 6 
weeks during the past 12 months.    

3.  The Veteran's right lower extremity neurological deficit 
disability is manifested by mild dysfunction of the sciatic and 
common peroneal nerves and mild neuralgia; the disability is not 
manifested by any incomplete paralysis.

4.  The Veteran is service-connected for lumbar spondylolisthesis 
with fusion of L5-SI, evaluated as 40 percent disabling and 
neurological deficit of the right lower extremity, evaluated as 
10 percent disabling.  A combined disability evaluation of 50 
percent is in effect.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

5.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected lumbar spondylolisthesis with 
fusion of L5-SI prior to November 24, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5239, 5242, and 5243 (2010).

2.  The criteria for a disability evaluation in excess of 40 
percent for the service-connected lumbar spondylolisthesis with 
fusion of L5-SI since November 24, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5239, 5242, and 5243 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for neurological deficit of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8520, 8521, 8720, and 8721 (2010).

4.  The criteria for assignment of a TDIU have not been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to TDIU, 
substantially compliant notice was sent October 2008 and April 
2010 letters and the claim was readjudicated in a September 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Regarding the Veteran's claims of a disability evaluation in 
excess of 40 percent for service-connected lumbar 
spondylolisthesis with fusion of L5-SI and a disability 
evaluation in excess of 10 percent for neurological deficit of 
the right lower extremity, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary (1) 
notify the claimant that to substantiate a claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment; (2) provide examples of the types of medical and lay 
evidence that may be obtained or requested; (3) and further 
notify the claimant that "should an increase in disability be 
found, a disability rating will be determined by applying 
relevant [DC's]," and that the range of disability applied may 
be between 0% and 100% "based on the nature of the symptoms of 
the condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Substantially compliant notice was sent in April 2005, August 
2007, and August 2008 letters and the claims were readjudicated 
in September 2008, April 2009, and September 2010 supplemental 
statements of the case.  Mayfield, 444 F.3d at 1333. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, obtained private treatment records, provided the Veteran 
examinations, provided the Veteran an opportunity to testify 
before the decision review officer, and assisted the Veteran in 
obtaining evidence.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating  

The Veteran maintains that he is entitled to a disability rating 
greater than 40 percent for his service-connected lumbar 
spondylolisthesis with fusion of L5-SI and a disability 
evaluation in excess of 10 percent for his service-connected 
neurological deficit of the right lower extremity.  In that 
regard, disability evaluations are determined by the application 
of a schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Lumbar Spondylolisthesis with Fusion of L5-SI

In the August 1970 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for lumbar spondylolisthesis with spinal fusion, 
effective from March 10, 1970, the day after discharge from 
service.  In granting service connection, the RO noted the 
Veteran's service treatment records, which demonstrate spinal 
fusion for spondylolisthesis.  In October 1990, the Veteran 
initiated a claim for an increase in his disability evaluation.  
In the January 1991 rating decision, the RO increased the 
Veteran's disability evaluation from noncompensable to 10 percent 
disabling, effective, October 17, 1990, the date of claim for 
increase.  In the June 1992 rating decision, the RO increase the 
Veteran's disability evaluation from 10 to 20 percent disabling, 
effective October 17, 1990.  In October 2002, the Veteran 
initiated a claim for an increase in his disability evaluation.  
In the January 2003 rating decision, the RO denied the Veteran's 
claim for an increase, confirming the 20 percent disability 
rating.  In both the April 2003 and April 2004 rating decisions, 
the RO confirmed the Veteran's 20 percent disability evaluation.  

In January 2005, the Veteran initiated a claim for an increase in 
his disability evaluation.  In the June 2005 rating action on 
appeal, the RO increased the rating to 30 percent disabling, 
effective, January 31, 2005, the date of claim for increase.  
Subsequently, in the January 2006 rating decision, the RO 
increased the rating to 40 percent disabling, effective, November 
24, 2004, based on the Veteran's limitation of forward flexion of 
the thoracolumbar spine, which was demonstrated in the November 
24, 2004 private treatment record.  In the January 2007 rating 
decision, the RO continued the Veteran's 40 percent disability 
rating.      

With respect to neurological symptoms, the Board notes that in an 
April 2004 rating decision, the RO granted the Veteran a separate 
disability rating for neurological deficit of the right lower 
extremity associated with his service-connected lumbar spine 
disability under DC 8500-821, effective November 25, 2003.  Thus, 
this issue will be discussed subsequent to the increase in 
disability rating for the service-connected lumbar spine 
disability, as the Veteran has initiated a claim for increase for 
his service-connected right lower extremity neurological 
disability that is currently before the Board.  

The Veteran's lumbar spine disability is currently rated under 38 
C.F.R. § 4.71a, DC 5239, the diagnostic code for 
spondylolisthesis.  Disorders of the spine may be evaluated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is appropriate where there forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is appropriate 
where there is unfavorable ankylosis of the entire thoracolumbar 
spine.  Note (1) requires an evaluation of any associated 
objective neurological abnormalities, including, but not limited 
to, bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5239.
Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months; a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of 
the DC, for purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note 
(2).

In determining whether increased ratings are warranted prior to 
and since November 24, 2004, the pertinent evidence of record has 
been reviewed and a discussion of such evidence follows.  

VA outpatient treatment records dated in February 2004 to 
September 2009 demonstrate the Veteran sought treatment for 
chronic low back pain.  

The Veteran underwent a VA examination in February 2004.  At the 
time, the Veteran reported experiencing constant low back pain 
that is exacerbated by increased activity; specifically, he 
reported that he is no longer employed and that he is active for 
approximately four hours per day, but then he must rest due to 
the pain.  He currently takes medication for his condition.  He 
experiences stiffness and weakness due to the disability.  He 
denied the use of assistive devices.  He denied a history of 
falling, bowel or bladder complaints, and erectile dysfunction.  
He reports that he underwent surgery for his condition in 1968.  

On examination, range of motion of the Veteran's thoracolumbar 
spine demonstrated forward flexion to 90 degrees; extension to 30 
degrees; left lateral flexion to 30 degrees; right lateral 
flexion to 30 degrees; left lateral rotation to 30 degrees; and 
right lateral rotation to 30 degrees.  There was painful motion 
of the spine at 70 degrees forward flexion; at 20 degrees 
extension; at 25 degrees lateral flexion bilaterally; to 30 
degrees left lateral rotation; and to 20 degrees right lateral 
rotation.  There was slightly tender midline in the low lumbar 
spine.  There was no evidence of muscle spasm or guarding.  There 
was decreased lordosis.  There was an old healed laminectomy scar 
in the midline.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with spondylolisthesis, 
degenerative joint disease, and degenerative disc disease post 
operative remote lumbar fusion.  The examiner indicated that the 
Veteran's range of motion on repetition or resisted movement was 
not additionally limited by pain, fatigue, weakness, or lack of 
endurance.  He further indicated that the Veteran is unemployed.  
He also indicated that it appears there have not been any truly 
incapacitating episodes.

In a February 2004 private opinion letter, Dr. D.P. reports that 
he is writing to highlight the current condition of the Veteran's 
back, indicating that the Veteran has a chronic history of back 
pain since approximately 1967.  He further reports that since his 
last exam which was approximately nine months ago, the Veteran's 
condition has worsened; specifically, an MRI dated in 2002 showed 
evidence of degenerative disc disease, however, his most striking 
problem is the L5-S1 spondylolisthesis.  He reports that the 
Veteran is unable to take care of his home; specifically, he 
cannot mow his lawn due to his back pain and he is limited in his 
ability to perform activities of daily living.  

A November 2004 private treatment record notes the Veteran's 
history of chronic low back pain.  Dr. D.P. reports that he last 
evaluated the Veteran one year ago and since then his condition 
has worsened; specifically, he is only able to sit for short 
periods of time and able to stand for approximately 15 minutes.  
Further, the Veteran has difficulty riding in cars and often has 
to get out to frequently stretch.  The Veteran is unable to pick 
up anything from the ground from a bending position.  On 
examination, the Veteran's range of motion demonstrated forward 
flexion to 30 degrees; extension to 10 degrees; right lateral 
bending to 12 degrees; and left lateral bending to 15 degrees, 
all with pain.  The examiner diagnosed the Veteran with lumbar 
degenerative disc disease, lumbar stenosis, and lumbar 
spondylosis.  

The Veteran underwent a VA examination in May 2005.  At the time, 
the Veteran reported a constant dull ache of his lower back that 
has progressively worsened over the years, including increased 
pain with prolonged standing, walking, bending, lifting, and 
driving.  He currently takes medication for his condition.  The 
Veteran denies experiencing flare-ups, bladder or bowel 
complaints, or erectile dysfunction.  He denies a history of 
falling or the use of assistive devices.  He reports that he has 
not been able to work since 2003 due to chronic low back pain.  
He denies difficulty eating, bathing, dressing, or grooming.  

On examination, the Veteran's back musculature was symmetrical in 
appearance and well-developed with good strength and muscle tone.  
The vertebra was midline without tenderness on palpation.  There 
was a well-healed surgical scar of the lower lumbar area.  There 
was no evidence of costo-vertebral tenderness on palpation.  
There was evidence of loss of normal curvature in the low back.  
There was no evidence of limb dysfunction, atrophy, or 
fasciculation.  On range of motion testing, forward flexion was 
to 45 degrees and extension was to 15 degrees, both with 
discomfort and loss of mobility; right and left lateral flexion 
were to 30 degrees respectively; and right and left lateral 
rotation were to 45 degrees respectively.  There was no evidence 
of spasm, weakness, tenderness, or guarding.  There was abnormal 
spinal contour.  The Veteran's gait was normal.  There was no 
evidence of gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen.

Upon examination and review of the Veteran's claims file, the 
examiner noted the Veteran's August 2002 MRI report, indicating 
that his degenerative disc disease is worse at L2-3.  The 
examiner diagnosed the Veteran with degenerative disc disease and 
degenerative joint disease of the lumbar spine and grade I 
spondylolisthesis of L5-S1.  The examiner noted that there was 
pain on range of motion; however, indicated there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance following repetition.  

In a July 2005 statement, the Veteran reports that he injured his 
back in 1967 and has lived with a disability since that time.  He 
further reports that has been unable to work, as employers do not 
want to hire an individual who cannot lift, walk, or stand for 
any length of time.  

The Veteran underwent a VA examination in January 2006.  At the 
time, the Veteran reported experiencing pain, stiffness, and 
weakness.  He reports that he experiences flare-ups once a month 
when bending or lifting, which last for one to two weeks and are 
alleviated with rest and medications.  He denied the use of 
assistive devices, as well as a history of falling.  He is able 
to perform activities of daily living including driving.  He 
reports that he is retired due to his back disability.  

On examination, range of motion testing demonstrated forward 
flexion to 90 degrees; extension to 30 degrees; left and right 
lateral flexion to 30 degrees respectively; and left and right 
lateral rotation to 30 degrees respectively.  The Veteran had 
pain in the lumbar area at 70 to 90 degrees forward flexion.  On 
repetition, the Veteran's forward flexion was limited to 70 
degrees on the second third attempt due to pain.  There was no 
evidence of muscle spasm or guarding.  There was evidence of 
generalized lumbar tenderness.  His spinal contour was preserved.  
His gait was normal.  There was no evidence of postural 
abnormalities, ankylosis, abnormality of the musculature, or 
gastrointestinal symptoms.  An MRI of the lumbar spine 
demonstrated L2-L3 bulging disc with posterior spondylosis and 
disc space narrowing and marrow changes of degenerative joint 
disease; and L5-S1 showed a posterior spondylosis and a bulging 
disc, as well as grade I spondylolisthesis of L5 forward on S1.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with degenerative disc disease 
with spondylolisthesis.  

In March 2007, the Veteran underwent an MRI.  The VA physician 
noted the Veteran's complaints of increased lumbar pain, with 
difficulty getting out of bed.  The Veteran reports that he is 
unable to maintain employment.  He further indicated that he 
needs a chair for the shower, due the difficulty when attempting 
to stand steadily.  The MRI was significantly abnormal, 
demonstrating bony spinal fusion at L5-S1; grade 1 retrolisthesis 
of L4 and L5; grade 1 anterolisthesis of L5 on S1; disc bulge at 
L2-L3 with left paracentral disc extrusions; and disc protrusion 
at L5-S1 without any sac compression.   

A March 2007 VA outpatient treatment record demonstrates a VA 
healthcare provided returned the Veteran's phone call and spoke 
with the Veteran's wife because the Veteran was unable to get out 
of bed that morning due to his back pain.  

A May 2007 private treatment record notes the Veteran's history 
of low back pain.  The Veteran is only able to sit for short 
periods of time, has trouble riding in cars and must frequently 
get out to stretch, and is able to stand for approximately 10 
minutes.  He is unable to bend to pick up anything off of the 
floor.  On examination, the Veteran's lumbar spine is straight 
with normal lordosis.  There was tenderness over the paraspinal 
muscles.  Range of motion testing demonstrated forward flexion to 
30 degrees; extension to 10 degrees; right lateral bending to 12 
degrees; left lateral bending to 15 degrees; and all with pain.  
The examiner diagnosed the Veteran with lumbar degenerative disc 
disease, lumbar stenosis, and lumbar spondylosis. 

The Veteran underwent a VA examination in August 2007.  At the 
time, the Veteran reported experiencing low back pain, for which 
is he takes medication.  His level of pain is an eight of ten.  
He reports experiencing flare-ups three to four times per week 
which last for two to three hours.  He reports that he is unable 
to lift anything that weights more than five pounds.  He further 
reports that he is unable to lift anything for two hours upon 
waking up in the morning.  He denies bladder or bowel complaints, 
as well as erectile dysfunction.  He reports that he has been 
walking with the assistance of a cane for the past three weeks.  
He reports that he can walk approximately the distance of one 
city block with the use of a cane.  He reports that he is 
unsteady, however, denies a history of falling.  He indicates 
that he is unable to get out of the bath tub, so he uses a 
shower; however, he is unable to stand in the shower and requires 
the use of a chair.  He further reports experiencing difficulty 
when getting up from a standing position, including the inability 
to bend over to put on his socks, thus, he is not currently 
wearing socks.  He is able to drive for two to three hours.  He 
reports that he retired three years ago due to back pain; prior 
to retirement, he was self-employed in an automobile shop.  

On examination, there was a well-healed surgical scar in the 
midline over the lumbar spine which measured 5- 1/2 inches long and 
vertical.  There was no tenderness noted on palpation.  His limbs 
were normal.  He walked with the assistance of a cane, leaning to 
the right side.  His gait was antalgic.  There was slight 
scoliosis of the lumbar spine.   Range of motion testing 
demonstrated forward flexion of the thoracolumbar spine to 50 
degrees; extension to 30 degrees; left and right lateral flexion 
to 10 degrees respectively; and left and right lateral rotation 
to 10 degrees.  The Veteran appeared to be in pain during all 
movements on range of motion testing.  On repetition, fatigue and 
lack of endurance were noted.  There was no evidence of muscle 
spasm or weakness.  Tenderness was noted on palpation in the 
midline and over the lumbar paraspinal muscles.  The Veteran's 
gait was antalgic.  His muscle pain was severe enough to result 
in abnormal gait and scoliosis.  There was no evidence of 
ankylosis or gastrointestinal symptoms.  

Upon examination and review of the Veteran's medical records, the 
examiner diagnosed the Veteran with degenerative disc disease 
with spondylolisthesis with fusion at L5.  He further that the 
Veteran's impairment of joint function is determined by the 
actual range of motion as reported in the examination.  
Additional limitation of joint function on repetition is caused 
by pain, fatigue, and lack of endurance, resulting in forward 
flexion limited to 40 degrees.  
Private treatment records dated in August 2007 to November 2007 
from G.N., the Veteran's pain management D.O., demonstrate 
chronic complaints of back pain.  An August 2007 record shows 
forward flexion to 90 degrees and a normal gait.  A September 
2007 record shows the Veteran underwent a lumbar epidural 
injection at L2/3.  A subsequent September 2007 record 
demonstrates forward flexion to 90 degrees.  An October 2007 
record notes the Veteran underwent a lumbar epidural steroid 
injection.   

In a January 2008 VA neurological consultation, the Veteran 
complained of low back pain.  On examination, the examiner 
diagnosed the Veteran with lumbar spondylosis with degenerative 
disc disease status post old spinal fusion for spondylolisthesis.  
The examiner opined that surgery is not an option for the Veteran 
at this time.  

In an August 2008 hearing before the decision review officer, the 
Veteran reported that he experiences flare-ups and incapacitating 
episodes approximately three to four times per year.  The Veteran 
further reported that the incapacitating episodes last for as 
long as two weeks; specifically, the Veteran stated that during 
these periods he cannot walk, get out of bed, nor can he get up 
to use the bathroom, thus he used a bedpan.  The Veteran 
indicated that he has reported these episodes to his VA doctor, 
as well as his spouse, who has also cared for him, as she is a 
nurse.  The Veteran reported that as a result of these episodes, 
he is prescribed morphine and a walking cane for the past three 
years.  The Veteran also reported that he receives steroid shots 
for his back condition.      

In a September 2008 VA Form 21-8940, the Veteran reports that he 
was self-employed from 1971 to 2005, performing body work; 
indicating, that companies would not hire him when he separated 
from service due to his back injury.  He further reports that he 
worked 30 hours per week between 1971 and 2005. 

In December 2008, the Veteran underwent an MRI of the lumbar 
spine.  The VA physician noted that no significant change as 
compared to the March 2007 MRI was demonstrated.  

In March 2009, the Veteran underwent a VA examination.  At the 
time, he reported that his back pain is aggravated by prolonged 
sitting, walking, and repeated bending activities.  He further 
reports fatigue when walking.  He denies a history of falling and 
is currently using a cane and takes medication for his condition.  
He reports that he stopped working three years ago, however; he 
previously was the owner of an auto body shop.  He is able to 
manage his activities of daily living.  His driving is not 
impaired.  He denies bladder and bowel problems.  

On examination, range of motion demonstrated forward flexion to 
60 degrees; extension to 30 degrees; left lateral flexion to 20 
degrees; right lateral flexion to 15 degrees; left lateral 
rotation to 20 degrees; and right lateral rotation to 15 degrees.  
On repetition, the Veteran experienced pain while demonstrating 
forward flexion from 20 to 50 degrees, which decreased forward 
flexion to 50 degrees.  The Veteran's effort on range of motion 
testing was poor due to pain.  There was no fatigue noted.  There 
was no muscle spasm.  There was moderate tenderness over the 
entire lumbar spine area.  There were no abnormal findings.  
There was no ankylosis or gastrointestinal symptoms noted.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with multilevel degenerative disc 
disease, mild degenerative joint disease at L5-S1, and 
postoperative status of spinal fusion for spondylolisthesis which 
is congenital.  On repetition, the Veteran experienced pain on 
forward flexion beginning at 20 degrees that continued to the 
end, and forward flexion was decreased by ten degrees to 50 
degrees. 

The Veteran underwent a VA examination in July 2010.  At the 
time, the Veteran reported experiencing low back pain, which has 
progressively worsened over the years.  He reports experiencing 
severe flare-ups every one to two months, lasting for one to two 
weeks; when the Veteran is in flare, his movement decreases and 
rest and medication alleviate the flare-up.  He denies urinary 
and fecal incontinence, as well as erectile dysfunction.  He 
reports experiencing incapacitating episodes due to his 
condition; the last episode was over a year ago and the Veteran 
was confined to a bed for approximately two weeks.  He reports 
that his disabilities, namely his back problems, caused him to 
retire in 2004 from his self-owned body shop.  

On examination, the Veteran's gait was antalgic for a few steps; 
he was in a motorized scooter at the time of examination.  There 
was no evidence of lumbar lordosis, lumbar flattening, scoliosis, 
or ankylosis.  There was no evidence of muscle spasm, localized 
tenderness, or guarding.  There was no evidence of muscle 
atrophy.  His muscle tone was normal.  Range of motion testing 
demonstrated forward flexion to 45 degrees; extension to 10 
degrees; left lateral flexion to 30 degrees; right lateral 
flexion to 20 degrees; and left and right lateral rotation to 15 
degrees respectively.  There was no evidence of additional 
limitation of range of motion on repetition.    

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with degenerative disc disease, 
degenerative joint disease, and spondylolisthesis fusion of L5-S1 
with residuals.  The examiner noted that the effects on the 
Veteran's occupational activities include decreased mobility, 
pain, and problems with lifting and carrying.  The examiner 
further noted that there are effects on the Veteran's daily 
activities, including moderate effects on exercise, recreation, 
and chores.  

Prior to November 24, 2004

Given the evidence of record, the Board finds the preponderance 
of the evidence is against a disability rating in excess of 20 
percent prior to November 24, 2004, for the Veteran's service-
connected lumbar spondylolisthesis with fusion of L5-SI under DC 
5239.  As noted above, the next higher 40 percent evaluation is 
appropriate for forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Regarding the aforementioned VA outpatient 
treatment records, February 2004 VA examination, and February 
2004 private opinion letter, the Veteran does not warrant an 
increase in rating, as the range of motion findings, namely the 
February 2004 VA examination report demonstrate normal forward 
flexion to 90 degrees.  Moreover, the evidence does not 
demonstrate any ankylosis of the thoracolumbar spine.  Thus, 
based on the aforementioned evidence, the Veteran has not met the 
schedular requirements for a 40 percent disability evaluation 
under DC 5239.  

The Veteran complains of pain on range of motion and the 
objective findings include pain on range of motion; specifically, 
the February 2004 VA examiner noted the Veteran had pain at 70 
degrees forward flexion.  However, the examiner indicated that 
the Veteran's range of motion on repetition or resisted movement 
was not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  Further, the Board notes that during the 
aforementioned VA examination the Veteran demonstrated normal 
forward flexion to 90 degrees; however, even if the Board 
concedes that his forward flexion was limited to 70 degrees due 
to pain, the only way to obtain a disability rating in excess of 
20 percent under the appropriate diagnostic codes is to have 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  As the 
evidence does not demonstrate that the Veteran meets either 
criteria, an increase is not warranted.  Thus, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected low back disorder are, however, 
already contemplated by the 20 percent rating for his lumbar 
spondylolisthesis with fusion of L5-SI.  38 C.F.R. §§ 4.40, 4.59; 
DeLuca, supra.  
 
The Veteran has been diagnosed with degenerative disc disease; 
however, considering the claim under the criteria for an 
increased rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, 
does not result in a higher 40 percent evaluation.  During the 
February 2004 VA examination, the Veteran reported that he is 
active for approximately four hours per day, then he must rest 
due to the pain; however, upon examination and review of the 
Veteran's claims file, the examiner indicated that it appears 
there have not been any truly incapacitating episodes.  
Furthermore, there is 
no evidence of record demonstrating the Veteran has had 
incapacitating episodes that required bed rest prescribed by a 
physician in the past 12 months due to his lumbar spine 
disability, therefore, he does not warrant a 40 percent 
disability evaluation under DC 5243.  38 C.F.R. § 4.71a, DC 5243, 
Note 1.  

The Board further finds that a separate evaluation is not 
warranted for the scar on the midline of the Veteran's lumbar 
spine.  In this regard, the Board notes that the February 2004 VA 
examination report indicates there was an old healed laminectomy 
scar in the midline; however, the evidence does not demonstrate 
any subjective complaints or symptomatology, nor is there any 
objective evidence that warrants a separate evaluation under the 
appropriate diagnostic codes.  Therefore, the Veteran does not 
warrant a separate disability evaluation for his scar.  See 38 
C.F.R. § 4.118, DCs 7801 to 7805 (2007).

Thus, the Veteran has not met the schedular requirements for the 
next higher 40 percent disability evaluation prior to November 
24, 2004. 

Since November 24, 2004

The Board further finds that the preponderance of the evidence is 
against a rating in excess of 40 percent since November 24, 2004.  
As noted above, a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Regarding the aforementioned VA and private outpatient treatment 
records, as well as the May 2005, August 2007, March 2009, and 
July 2010 VA examinations, the Veteran does not warrant an 
increase in rating, as there is no noted ankylosis.  Thus, based 
on the aforementioned evidence, there Veteran has not met the 
schedular requirements for a 50 percent disability evaluation 
under DC's 5239 and 5242.

Although the Veteran has shown pain on motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected lumbar spine are, however, already 
contemplated by the 40 percent rating for his low back 
disability.  The May 2005 VA examination included the examiner's 
specific notations of pain on range of motion; however, the 
examiner indicated there was no additional loss of range of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetition.  38 C.F.R. § 4.71a, DC's 5239 and 5242.  
The July 2010 VA examination also notes that there was no 
evidence of additional limitation of range of motion on 
repetition.  Id.  The Board, however, notes that the August 2007 
VA examiner indicated that the Veteran had additional limitation 
of joint function on repetition caused by pain, fatigue, and lack 
of endurance, resulting in forward flexion limited to 40 degrees.  
In addition, the Board notes that the March 2009 VA examination 
includes the examiner's comment that the Veteran experienced pain 
and a functional loss of 10 degrees forward flexion on 
repetition.  However, there is no evidence of unfavorable 
ankylosis of the thoracolumbar spine, much less evidence of 
ankylosis of the entire thoracolumbar spine.  As noted above, the 
only way to obtain a disability rating in excess of 40 percent 
under the appropriate diagnostic codes is to have ankylosis of 
the entire thoracolumbar spine.

The Veteran has been diagnosed with degenerative disc disease; 
however, considering the claim under the criteria for an 
increased rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, 
does not result in a higher 60 percent evaluation.  

In this regard, the evidence contains a March 2007 VA outpatient 
treatment record which demonstrates that a VA healthcare provided 
spoke with the Veteran's wife because the Veteran was unable to 
get out of bed that morning due to his back pain.  
In an August 2008 hearing before the decision review officer, the 
Veteran reported that he experiences flare-ups and incapacitating 
episodes approximately three to four times per year.  He further 
reported that the incapacitating episodes last for as long as two 
weeks; specifically, during these periods he cannot walk, get out 
of bed, nor can he get up to use the bathroom, thus he used a 
bedpan.  The Veteran indicated that he has reported these 
episodes to his VA doctor, as well as his spouse, who has also 
cared for him, as she is a nurse.  The Board further notes that 
during the July 2010 VA examination the Veteran reports 
experiencing incapacitating episodes due to his condition; 
however, the report of examination indicates that the last 
episode was over a year ago and the Veteran was confined to a bed 
for approximately two weeks.  

As such, there is no evidence of record demonstrating the Veteran 
has had incapacitating episodes that required bed rest prescribed 
by a physician in the past 12 months due to his lumbar spine 
disability, and even if the Board concedes that the 
aforementioned disability occurred in the past 12 months, the 
total duration was for two weeks; therefore, the Veteran does not 
warrant a 60 percent disability evaluation under DC 5243.  38 
C.F.R. § 4.71a, DC 524, Note 1.  

The Board further finds that a separate evaluation is not 
warranted for the scar on the midline of the Veteran's lumbar 
spine.  In this regard, the Board notes that the May 2005 VA 
examination report indicates there was a well-healed surgical 
scar of the lower lumbar area; however, there was no evidence of 
vertebral tenderness on palpation.  The August 2007 VA 
examination report demonstrates that there was a well-healed 
surgical scar in the midline over the lumbar spine which measured 
5- 1/2 inches long and vertical and was without on palpation.  The 
evidence does not demonstrate any subjective complaints or 
symptomatology, nor is there any objective evidence that warrants 
a separate evaluation under the appropriate diagnostic codes.  
Therefore, the Veteran does not warrant a separate disability 
evaluation for his scar.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 
(2007).

In sum, there is no support for a disability rating in excess of 
20 percent for the Veteran's service-connected lumbar spine 
disability prior November 24, 2004, or in excess of 40 percent 
since November 24, 2004.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b).

Right Lower Extremity Neurological Deficit

In the April 2004 rating decision, the RO granted service 
connection for a separate disability rating for neurological 
deficit of the right lower extremity associated with the 
Veteran's service-connected lumbar spine disability as 10 percent 
disabling under DC 8599-8521, effective from November 25, 2003, 
the date of claim for increase for the service-connected lumbar 
spine disability which included complaints of numbness in the 
lower extremities.  In January 2005, the Veteran initiated a 
claim for an increase in his disability evaluation.  In the June 
2005 rating action on appeal, the RO denied an increase and 
continued the Veteran's 10 percent disability rating.  
Subsequently, in the January 2008 rating decision, the RO 
continued the Veteran's 10 percent disability rating for the 
service-connected neurological deficit of the right lower 
extremity.

Disabilities involving neurological conditions and convulsive 
disorders are governed by regulations found at 38 C.F.R. §§ 
4.120-4.124a.  The provisions of 38 C.F.R. § 4.120 dictate that 
neurological disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function. In rating 
peripheral nerve injuries and their residuals, attention should 
be given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based 
on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, 
the term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran's right lower extremity neurological disability is 
currently rated 10 percent disabling under 38 C.F.R. § 4.124a, DC 
8521, the diagnostic code for disabilities involving impairment 
of the external popliteal nerve (common peroneal).  Under this 
code, mild neuralgia or mild incomplete paralysis warrant a 10 
percent disability rating.  Moderate neuralgia or moderate 
incomplete paralysis warrants a 20 percent disability rating, and 
severe neuralgia or severe incomplete paralysis warrants a 30 
percent disability rating.  Complete paralysis; foot drop and 
slight droop of the first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of the proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes; warrant a 40 percent 
disability rating.  See DC's 8521 and 8721.  

Diagnostic code 8520 provides the rating criteria for paralysis 
of the sciatic nerve. Under this code, mild neuralgia or 
incomplete paralysis of the sciatic warrants a 10 percent rating.  
A 20 percent rating requires moderate neuralgia or moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent rating 
requires moderately severe neuralgia or moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent rating 
requires severe neuralgia or severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires complete 
paralysis, such that the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and flexion 
of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.124a, 8520 and 8720. 

In determining whether an increased rating is warranted the 
pertinent evidence of record has been reviewed and a discussion 
of such evidence follows.  

The Veteran underwent a VA examination in February 2004.  At the 
time, he reported experiencing pain that radiates into his right 
posterior lateral buttock and leg to the level of the foot.  The 
radiating pain is accompanied by a neuropathic type numbness and 
burning discomfort which lasts for one to two hours.  He reports 
utilizing a cane and has the ability to walk two to three blocks.  
He denies a history of falling, bowel or bladder complaints, and 
erectile dysfunction.  

On neurological examination, there was slight tenderness in the 
right sciatic notch.  Sensory examination included a slight 
diminution in pin discrimination in the lateral right foot.  On 
motor examination, the right foot plantar flexion was a nine of 
ten compared to the left and there was a slightly weaker 
extension of the right great toe. Reflexes of the right knee were 
3+ and the right ankle were 2+.  Straight leg raise on the right 
was positive at 80 degrees.  Upon examination and review of the 
Veteran's claims file, the examiner indicated that the Veteran 
has subjective symptoms of radiculopathy and minor objective 
signs of right lumbar radiculopathy.  

A February 2004 opinion letter submitted from Dr. D.P. indicates 
the Veteran has suffered from chronic leg pain since 
approximately 1967.  Dr. D.P. further reports that he evaluated 
the Veteran today, and that since his last exam which was nine 
months ago, his condition has been worsening.  The Veteran 
continues to have right leg pain that extends to his hip and down 
to his foot; the pain in his leg is related to his back 
condition.  

A November 2004 private treatment record notes the Veteran's 
history of right leg pain.  Dr. D.P. reports that he last 
evaluated the Veteran one year ago and that the Veteran's 
condition has worsened since the last evaluation.  On 
examination, motor strength was four of five in the right ankle.  
Light touch/sharp was decreased over the right thigh lateral leg 
and dorsum of the foot.  Reflexes of the right ankle knee were 2+ 
and right foot was 0+.  There was positive straight leg raise.  
Range of motion of the right hip, knee, and ankle were normal 
without pain.  Dr. D.P diagnosed the Veteran with leg numbness, 
indicating that the Veteran's right leg pain is directly related 
to his back pain.  

In a December 2004 private treatment record, the Veteran reports 
that he has intermittent pain in his right leg.  He indicates 
that if he sits for a moderate period of time, he develops 
paresthesias and "deadness" throughout his entire right leg.  
On neurological examination, the Veteran demonstrated 5/5 
strength in all major muscle groups with normal bulk and tone.  
Sensation was intact to pinprick, light touch, temperature, 
vibration, and positive sense in all extremities.  He performed 
adequate rapidly alternating movement testing.  His gait was 
normal.  His was symmetrically normoactive.  His toes were 
downgoing and there was no clonus.  The physician indicated that 
right-sided steroid injections would be reasonable, as well as 
other medical agents for neuropathic pain and prescribed 
Trileptal.  The physician indicated that right lateral recess or 
neural foramen stenosis should be excluded as a possible 
diagnosis.  

The Veteran underwent a VA examination in May 2005.  At the time, 
the Veteran reported that he experiences pain in his lower back 
that radiates into his lower extremities, as well as numbness of 
both legs and pain radiating to his feet. He denies experiencing 
flare-ups and bowel or bladder complaints.   On neurological 
examination, deep tendon reflexes were 2+/4 and symmetrical.  
Vibratory, proprioception, and tactile sensations were intact.  
There was no evidence of sensory or motor impairment.  Lasegue's 
sign testing was negative.  

The Veteran underwent a VA examination in January 2006.  At the 
time, the Veteran reported experiencing numbness in his right leg 
associated with his back pain, approximately one to two times per 
day.  He further reports feeling "pressure" on his right leg 
with prolonged sitting.  He denies the use of assistive devices, 
as well as a history of falling.  The examination report notes 
that the Veteran can perform activities of daily living including 
driving.   

On sensory examination, there was normal to light monofilament 
touch.  Motor examination demonstrated normal tone and strength 
without atrophy.  Deep tendon, cutaneous, and pathologic reflexes 
were 2+.  Lasegue's sign test was normal.  Upon examination and 
review of the Veteran's claims file, the examiner diagnosed the 
Veteran with right sciatica of the lumbar spine. 

A May 2007 private treatment record notes the Veteran's history 
of right leg pain.  Dr. D.P. reports that he last evaluated the 
Veteran one year ago and that the Veteran's condition has 
worsened since the last evaluation.  On examination, motor 
strength was four of five in the right ankle.  Light touch/sharp 
was decreased over the right thigh lateral leg and dorsum of the 
foot.  Reflexes of the right ankle knee were 2+ and right foot 
was 0+.  There was positive straight leg raise.  Range of motion 
of the right hip, knee, and ankle were normal without pain.  Dr. 
D.P diagnosed the Veteran with leg numbness, indicating that the 
Veteran's right leg pain is directly related to his back pain.  
He further indicated that the Veteran is limited when performing 
his activities of daily living.     

The Veteran underwent a VA examination in August 2007.  At the 
time, the Veteran reported experiencing low back pain radiating 
to his right lower extremity, to include the foot.  He further 
reports experiencing flare-ups three to four times per week, 
which include right leg numbness.  He denies experiencing any 
bladder or bowel problems, to include erectile dysfunction.  He 
has utilized a cane to walk for the past three weeks.  

On neurological examination, sensory examination demonstrated 
normal touch and pinprick on the right.  On motor examination, no 
muscle atrophy was noted and muscle tone was normal.  Motor 
strength was 4+ to -5/5 in the right lower extremity.  Deep 
tendon, cutaneous, and pathologic reflexes were not obtained on 
the right side.  Lasegue's sign testing was positive.  Upon 
examination and review of the Veteran's VA outpatient treatment 
records, the examiner diagnosed the Veteran with right sciatica 
and weakness of the lower extremity.  

In an October 2007 private treatment record, the Veteran reports 
experiencing a numb and burning sensation in his right lower 
extremity.  A November 2007 private treatment record demonstrates 
the Veteran sought treatment for pain in his right lower 
extremity.  

In a January 2008 VA outpatient neurological consultation, the 
Veteran reports experiencing back pain that radiates into his 
right hip and down his right leg.  He also reports experiencing 
occasional numbness and tingling of the lower extremity.  He has 
good control of his bladder and bowel function.  On neurological 
examination, sensory testing to pinprick of the right lower 
extremity was grossly intact.  Vibration testing of the right 
lower extremity was grossly intact.  Deep tendon reflexes of the 
right lower extremity, specifically, the right knee jerk was 
depressed; right knee jerk was 1+, right ankle jerk was 1+, left 
ankle jerk was 2+.  No pathological reflexes were elicited.   The 
physician indicated that some of the Veteran's radicular symptoms 
could be related to spurring and hypertrophy of bone from that 
fusion; however, his neurological function was fairly good.  The 
physician reported there may be early neuropathy, as the Veteran 
had some change in his reflexes.  The physician concluded that 
the Veteran does not have a surgical option at this current time.  

During the August 2008 hearing before the decision review 
officer, the Veteran testified that he continues to experience 
numbness in his right leg to the bottom of his foot, which has 
worsened, as the only way he can move around is with the use of 
his cane.  

In March 2009 the Veteran underwent a VA examination.  At the 
time, the Veteran reported experiencing constant incapacitating 
dull and sharp pain in his lower back that radiates to his right 
thigh and right foot area.  He further reports experiencing 
occasional tingling and numbness sensations in his right lower 
extremity.    

On neurological examination, all muscle groups of the right lower 
extremity had normal tone and power including bilateral foot 
dorsiflexors and plantar flexors.  There was no muscle atrophy.  
Right ankle reflexes were normal.  There was no decreased ankle 
or knee reflex on examination.   There was no joint involvement.  
Upon examination and review of the Veteran's claims file, the 
examiner indicated that there was no radiculopathy on the 
examination; however, noted the Veteran's subjective complaints 
of right lower extremity radicular pain.  

The Veteran underwent a VA examination in July 2010.  At the 
time, the Veteran reported experiencing right leg radiculopathy 
for the past four years, indicating that the pain has continued 
to worsen.  

On neurological examination, reflexes of the right knee and ankle 
were 2+, respectively.  Sensory examination of the right lower 
extremity demonstrated that the Veteran's sciatic and peroneal 
nerves were affected.  Vibration testing, position sense, and 
light touch testing were normal.  There was no dysesthesias.  
Motor examination demonstrated active movement of the right hip 
flexion, knee, ankle, and great toe.  The Veteran's muscle tone 
was normal.  There was no muscle atrophy.  His gait was abnormal.  
There was no evidence of imbalance or tremor or fasciculations.   

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with right leg radiculopathy.  The 
examiner further indicated that the Veteran has nerve dysfunction 
and neuralgia; however, there was no evidence of paralysis or 
neuritis.  The examiner reported that the Veteran's right leg 
radiculopathy is essentially normal as demonstrated on 
examination.  Regarding effects of the disability on the 
Veteran's occupational activities, the examiner indicated that 
the Veteran experiences decreased mobility, as well as pain.  
Regarding effects of the disability on the Veteran's activities 
of daily living, the examiner indicated that there is a mild 
effect on exercise, recreation, and chores.  

A review of the evidence discloses that the Veteran's service-
connected right lower extremity neurological deficit is generally 
manifested by subjective complaints of pain, as well as a 
numbness and burning feeling.  While the aforementioned evidence 
demonstrates a current disability of right leg radiculopathy to 
include sciatic and common peroneal nerve dysfunction and 
neuralgia, there is no evidence of any paralysis or neuritis.  
See July 2010 VA examination report.  However, despite the 
Veteran's repeated complaints, there are no findings which more 
closely approximate moderate incomplete paralysis or moderate 
neuralgia of his right lower extremity.  VA examination reports 
as well as the post-service treatment records are negative for 
foot drop.  The February 2004 VA examiner indicated there were 
minor objective signs of right lumbar radiculopathy.  The January 
2006 and August 2007 VA neurological examinations demonstrated 
normal light and normal muscle tone and strength without atrophy.  
The January 2008 neurological consultation included the 
physician's comment that indicating there were some radicular 
symptoms; however, the Veteran's neurological function was fairly 
good.  The March 2009 VA examination indicated that there was no 
radiculopathy demonstrated.  The July 2010 VA examination 
demonstrated nerve dysfunction and neuralgia; however, the 
examiner opined that the Veteran's right leg radiculopathy is 
essentially normal as demonstrated on examination.  

As such, there is no reasonable basis to conclude that the 
Veteran's right lower extremity neurological deficit is 
productive of any more than mild impairment.  Accordingly, under 
all diagnostic codes potentially pertinent to his disability 
there is no basis for a rating in excess of 10 percent for the 
Veteran's right lower extremity neurological disability.

In sum, there is no support for a disability rating in excess of 
10 percent for the Veteran's service-connected right lower 
extremity neurological deficit.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Considerations 

The Veteran has indicated that he has not been able to work since 
2003 or is retired  due to his service-connected low back 
disability; he further reports that when he worked from 1971 to 
2005, he performed body work and was self-employed because 
companies would not hire him when he separated from service due 
to his back injury.  See February 2004, May 2005, January 2006, 
August 2007, March 2009, and July 2010 VA examination reports.  
In addition, in the February 2004 private opinion letter, Dr. 
D.P. reports that the Veteran is unable to take care of his home; 
specifically, he cannot mow his lawn due to his back pain and he 
is limited in his ability to perform activities of daily living.  
As such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected low back disability.  The competent medical evidence of 
record shows that his degenerative disc disease, degenerative 
joint disease, and spondylolisthesis fusion of L5-S1 with 
residuals of the lumbar spine is primarily manifested by pain and 
limitation of motion.  Many of the applicable diagnostic codes 
used to rate the Veteran's disability provide for ratings based 
on limitation of motion.  See for example DC's 5239 and 5242.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant criteria 
in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Further, the 
record does not establish that the rating criteria are inadequate 
for rating the Veteran's service-connected right lower extremity 
neurological deficit disability.  See 38 C.F.R. § 4.124a, DC's 
8520, 8521, 8720, 8571.  The competent medical evidence of record 
shows that his right lower extremity neuropathy is primarily 
manifested by subjective complaints of pain, mild neuralgia, and 
mild sciatic and common peroneal nerve dysfunction.  Therefore, 
the effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

TDIU

The Veteran contends that he is entitled to a TDIU due to his 
service-connected
connected lumbar spondylolisthesis with fusion of L5-SI and 
neurological deficit of the right lower extremity. 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  VA may 
assign TDIU when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability rated at 60 percent or more, or, if there 
are two or more disabilities, when at least one is rated at 40 
percent or more with sufficient additional service connected 
disability to bring the combination to 70 percent or more.  38 
C.F.R. § 4.16(a).  

The Veteran is service connected for lumbar spondylolisthesis 
with fusion of L5-SI, evaluated as 40 percent disabling and 
neurological deficit of the right lower extremity, evaluated as 
10 percent disabling.  A combined disability evaluation of 50 
percent is in effect.  Therefore, he does not meet the minimum 
schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  Specifically, 38 C.F.R. § 
4.16(b) requires a determination that a particular veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected disabilities 
that do not meet certain percentage requirements of 38 C.F.R. § 
4.16(a).

The Veteran underwent a VA examination in February 2004.  At the 
time, the Veteran reported experiencing constant low back pain 
that is exacerbated by increased activity; specifically, he 
reports that he is no longer employed.  Upon examination, the 
examiner indicated that the Veteran is unemployed, indicating 
that it appears the Veteran did not have any truly incapacitating 
episodes.   

In a July 2005 statement, the Veteran reports that he injured his 
back in 1967 and has lived with a disability since that time.  He 
further reports that has been unable to work, as employers do not 
want to hire an individual who cannot lift, walk, or stand for 
any length of time.  
The Veteran underwent VA examinations in May 2005, January 2006, 
August 2007, and March 2009.  At the time of the May 2005 
examination, the Veteran reported that he has not been able to 
work since 2003 due to chronic low back pain.  At the time of the 
January 2006 examination, the Veteran reported that he is retired 
due to his back disability.  At the time of the August 2007 
examination, the Veteran reported that he retired three years ago 
due to back pain; however, prior to retirement he was self-
employed in an automobile shop.  At the time of the March 2009 
examination, the Veteran reported that he stopped working three 
years ago, however; indicated that he previously was the owner of 
an auto body shop.  The examiners whom performed the 
aforementioned examination did not provide an opinion regarding 
the impact of the Veteran's disabilities on his employment.  

In a September 2008 VA Form 21-8940, the Veteran reports that he 
was self-employed from 1971 to 2005, performing body work; 
indicating, that companies would not hire him when he separated 
from service due to his back injury.  He further reports that he 
worked 30 hours per week between 1971 and 2005. 

The Veteran underwent a VA examination in July 2010.  The report 
of the July 2010 VA examination included the Veteran's comment 
that his disabilities, namely his back problems, caused him to 
retire in 2004 from his self-owned body shop.  Upon examination 
and review of the Veteran's service treatment record and post-
service VA outpatient treatment records, the examiner indicated 
that the Veteran's service-connected back and right lower 
extremity neurological disabilities do limit his employment, but 
do not prevent him from working in a substantially gainful 
occupation.  

Specifically, the examiner reported that the Veteran does have a 
lumbar spine disability with right leg radiculopathy, although, 
the right leg radiculopathy was demonstrated to be essentially 
normal on examination.  He further indicated that in the past, 
the Veteran owned an auto body shop that he sold because of his 
back problems and the difficulty he had supervising his 
employees.  The examiner opined that the Veteran's disabilities 
do not prevent the Veteran from working in other fields based on 
the severity of his symptoms.  He further opined that the Veteran 
should be able to function in an occupational environment with 
the following limitations:  No lifting over 20 pounds and no 
repetitive lifting of 10-15 pounds no more than 6 times per hour; 
no climbing ladders, operating a forklift or machinery; no 
repetitive back bending more than 6 times per hour; and no 
prolonged standing or walking for more than 15 minutes total of 
combined standing or walking per hour.     

Therefore, the Board concludes the Veteran is not unemployable 
due to his service-connected disabilities.  The Veteran's 
service-connected disabilities may interfere with some types of 
work, but would not prevent him from obtaining work.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.

Thus, while the Board notes the Veteran's contentions that his 
disabilities prevent him from working or caused him to retire, 
the July 2010 VA examiner determined that the Veteran's service-
connected disorders do not prevent him from working.  
Furthermore, the Board notes there is no medical opinion to the 
contrary.  Thus, there is no need to refer the Veteran's case for 
extraschedular consideration in accordance with 38 C.F.R. § 
4.16(b).

In sum, there is no support for a TDIU.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b).








(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected lumbar spondylolisthesis with fusion of L5-SI 
prior to November 24, 2004 is denied, and a disability evaluation 
in excess of 40 percent since November 24, 2004 is denied.   

Entitlement to a disability rating in excess of 10 percent for 
service-connected right lower extremity neurological deficit is 
denied. 

Entitlement to a TDIU is denied. 





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


